                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,

        Plaintiff,                                         Case No. 3:18-CR-194

        -v-.

TOMARIS CONEY,                                             Magistrate Judge Michael J. Newman

        Defendant.


                                                  ORDER


        This case is before the Court on Defendant’s oral motion to continue this case until such time as he

can be screened for eligibility to participate in pretrial diversion. The government does not oppose

Defendant’s oral motion. For good cause shown the Court GRANTS Defendant’s unopposed motion to

continue. This case is CONTINUED pending a determination by Pretrial as to Defendant’s eligibility to

participate in pretrial diversion.

        Pursuant to 18 U.S.C. § 3161, after considering the factors set forth herein, the Court finds that the

ends of justice are served by granting the requested continuance and that such continuance outweighs the

best interest of the public and Defendant in a speedy trial. Failure to grant the requested continuance

would deny both parties the time necessary for effective preparation of this case for trial, as well as the

ability to explore all available means of resolving this case. See 18 U.S.C. § 3161(h)(7). Thus, the time

from the date of this Order until Defendant’s next scheduled Court appearance is excluded in computing

the time period set forth in 18 U.S.C. § 3161 within which Defendant must be brought to trial.

        IT IS SO ORDERED.



February 6, 2019                                                         s/ Michael J. Newman
                                                                  United States Magistrate Judge
